Lynch, J.
(concurring, with whom O’Connor, J., joins). The court unnecessarily reaches out and declares that our cases involving keys left in ignitions are “no longer persuasive,” ante at 640, because these decisions are inconsistent with our expanded concept of causation. I cannot join this conclusion. This view of causation is not mine as is evidenced by the fact that the decisions relied on by the court as enunciating this view were, with one exception, rendered without my acquiescence. I concur in the view that “[t]he facts would not warrant a jury’s finding that the plaintiffs injuries were within the reasonably foreseeable risk of harm created by Lombardo’s negligence.” Ante at 640-641.